DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/25/2021 has been entered.

Claim Status
Claims 1, 7, 15, 20 and 25 (Currently Amended)
Claims 2-6, 8-13, 16-19, 21-24 and 26-28 (Previously Presented)
Claim 14 (Canceled)
Claim Objection
Claims 1 and 25 are objected to because of the following informalities:
Claim 1, line 21, the recitation “deplete” should be -- depleted
Claim 25, lines 3-4, the recitation “multiple electrically conductive frame member connected together end-to-end, the electrically conductive frame” should be -- multiple electrically conductive frame members connected together end-to-end, the electrically conductive frame members


Response to Argument
Applicant’s arguments and amendments, filed on 05/25/2021, have been fully considered but are not persuasive because the prior art still reads on the amended claims. The Applicant’s amendment has necessitated the new ground(s) of rejection presented in this office action.
Regarding the Applicant’s argument of claims 25 and 27, on page 13-16 of the Remark section,  that “Both Scott and Ichikawa do not disclose a conductive frame, let alone the following six (6) features of the claimed subject matter, including: 1) a rechargeable battery having a positive terminal comprising a positive terminal electrical conductor having a through hole and a negative terminal comprising a negative terminal electrical conductor having a through hole, 2) an electrically conductive rigid frame comprising a positive electrically conductive rigid frame connecting the positive terminal of the rechargeable battery to the positive battery cable during charging of the depleted or discharged vehicle battery by the rechargeable jump starting device and a negative electrically conductive rigid frame connecting the negative terminal of the rechargeable battery to the negative battery cable during charging of the depleted or discharged vehicle battery by the rechargeable jump starting device, 3) wherein the electrically conductive rigid frame comprises multiple electrically conductive rigid frame members connected together end-to-end and one or more electrical components in circuit with the rechargeable battery and the positive and negative battery clamps connected to the depleted or discharged vehicle battery during charging of the deplete 
Some features of the above claim recitations 1)-6) are recited in claim 25 that have been disclosed by Scott and Ichikawa:
Scott teaches in Fig. 1-3, features 1)-5) except through holes, conductive bolts and nuts (not recited in claim 25).
Whereas, Ichikawa teaches in Fig. 2-3, feature 6).
The combination of Scott and Ichikawa discloses an electrically conductive rigid frame formed by electrically conductive rigid frame members, such as cable assembly/bundle/harness + reverse flow diode assembly + smart switch + clamps attached to the positive and negative cables connected to battery positive and negative terminals, disclosed by Scott + electrically conductive plate or bar, disclosed by that are electrically connected together end-to end for a closed circuit during charging of the depleted vehicle battery by the rechargeable jump starting device.
Scott and Ichikawa’s disclosures are similar to the Application’s specification and drawings: an electrically conductive rigid frame 170, Fig. 16  [0136] [0137]; 170 = electrically conductive conductors or frame members [0132] 144+152+142, Fig. 16, + 140, Fig. 17, +136+146, Fig. 18; [0134] reverse flow diode assembly 148; rigid bar 148a, 148b, 148c; [0135] smart switch 150, rigid plate 150a, Fig. 16.
Regarding the Applicant’s argument of claim 1, on page 17-22 of the Remark section that “Wells, Cook and Ichikawa,  do not disclose a conductive frame, let alone the following six (6) features of the claimed subject matter, including: 1)…6)”, the Examiner respectfully disagrees because
Wells teaches in Fig. 2 and 3, features 1)-5) except conductive bolts and nuts installed through the through holes that are disclosed by Cook.
Wells teaches the electrically conductive rigid frame retractable 34+35 connected to 125+121 and 37’ via 40’; retractable 34+35, 37’ and 125+121, as a whole forms an electrically conductive rigid frame due to 34, 35, 37’, 125+121 are all electrically conductive; multiple electrically conductive rigid frame members 40’ + 37’ + retractable 34 and 35 resided in 41’ connected end-to-end; multiple electrically conductive frame members electrically connected together end to end for a closed circuit during jump starting.
Cook teaches features 4)-5).

Regarding the Applicant’s argument of claim 20, on page 28-29 of the Remark section,  that the prior art does/do not teach “Scott, Kokot and Cook do not disclose the six (6) features of the claimed subject matter, including: 1)…6)”; in which the recitations of 1)-6) are shown above, the Examiner respectfully disagrees because
Some features of the above claim recitations 1)-5) are recited in claim 20, that does not include feature 6), disclosed by Scott, Cook and Kokot:
Scott teaches in Fig. 1-3, features 1)-5) except through holes, conductive bolts and nuts that are disclosed by Cook.
Cook teaches features 4)-5)
Kokot teaches a selectable control switch.
The combination of Scott, Cook and Kokot discloses an electrically conductive rigid frame formed by electrically conductive rigid frame members, such as cable assembly/bundle/harness + reverse flow diode assembly + smart switch + clamps attached to the positive and negative cables connected to battery positive and negative terminals, disclosed by Scott + through holes, conductive bolts and nuts disclosed by Cook and selectable control switch disclosed by Kokot, that are electrically connected together end-to end for a closed circuit during charging of the depleted vehicle battery by the rechargeable jump starting device.
Application’s specification and drawings: an electrically conductive rigid frame 170, Fig. 16  [0136] [0137]; 170 = electrically conductive conductors or frame members [0132] 144+152+142, Fig. 16, +140, Fig. 17, +136+146, Fig. 18; [0134] reverse flow diode assembly 148; [0135] smart switch 150.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 7, lines 2-4, it is not clear if the first and second “a single piece” of the recitation “a single piece electrically conductive positive rigid frame and a single piece electrically conductive negative rigid frame when assembled” refer to the same single piece. In addition, it is not clear if the single piece comprising the electrically conductive positive rigid frame and the electrically conductive negative rigid frame. 
Furthermore, it is not clear if the electrically conductive positive rigid frame refers to the same positive electrically conductive rigid frame recited in claim 1, lines 9-10 and negative rigid frame refers to the same negative electrically conductive rigid frame recited in claim 1, line 13.
Thus, the scope of the claim is uncertain. For purpose of examination, the Examiner interprets the above recitation as “a single piece, comprising the positive electrically conductive rigid frame and the negative electrically conductive rigid frame, when assembled”.

Regarding claim 25, lines 3-4, it is not clear if “the electrically conductive frame” of the recitation “an electrically conductive rigid frame comprising multiple electrically conductive frame member connected together end-to-end, the electrically conductive frame comprising” refers to “the electrically conductive frame members” or “the electrically conductive rigid frame”.
	In addition, “the electrically conductive frame” has an antecedent basis issue. 
Thus, the scope of the claim is uncertain. For purpose of examination, the Examiner interprets the above recitation as “an electrically conductive rigid frame comprising multiple electrically conductive frame members connected together end-to-end, the electrically conductive frame members comprising”
Claims 26-28 are rejected under 112(b) because they are dependent of claim 25 and inherit the deficiencies of claim 25.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Scott (U.S. 5083076), in view of Ichikawa (U.S. 2016/0172652).
Regarding claim 25, Scott teaches a rechargeable jump starting device (1, Fig. 1), comprising:
a rechargeable battery (B1, B2, Fig. 3) having a positive terminal (B1+, B2+, Fig. 3) and negative terminal (B1-, B2-, Fig. 3); 
an electrically conductive rigid frame (cable assembly/harness, forming a rigid frame of cable bundle, to connect battery B1 and B2 positive and negative terminals to the other components e.g., the reverse flow diode assembly D6+D7+D8; smart switch 15 and jump start cable 7, 8 with clamps 9 and 10, Fig. 3) comprising
multiple electrically conductive frame members connected together end-to-end (as shown below, multiple electrically conductive frame members electrically connected together end to end for a closed circuit during jump starting), the electrically conductive frame members comprising:

a smart switch (switch 15 with position A and B; 15 control solenoid relay S2, Fig. 3) connected to the negative terminal (B2-, Fig. 3) of the rechargeable battery (B1, B2, Fig. 3) by a second electrically conductive rigid frame member (cable assembly connection of 7+9 and switch 15 with position A and B, Fig. 3); 
a positive battery cable (8+10, Fig. 3) having a positive battery clamp (10, Fig. 3), the positive battery cable (8+10, Fig. 3) electrically connected or connectable to the reverse flow diode assembly (D6, D7, D8 Fig. 3, current flow control); and 
a negative battery cable (7+9, Fig. 3) having a negative battery clamp (9, Fig. 3), the negative battery cable (7+9, Fig. 3) electrically connected or connectable to the smart switch  (switch 15 with position A and B; 15 control solenoid relay S2, Fig. 3).
Scott does not explicitly teach an electrically conductive plate (connected to the positive terminal of the rechargeable battery by a first electrically conductive rigid frame member).
Ichikawa teaches in Fig. 2, 3, an electrically conductive plate or bar (25, 23; [0049], lines 1-3) connected to the positive terminal (31; [0050], lines 2) of the rechargeable battery (17 of 19; [0048], lines 5-6) by a first electrically conductive rigid 
Regarding claim 27, Scott teaches the device according to claim 25, in view of Ichikawa, wherein the electrically conductive rigid frame (13, 11, Fig. 2, 3; [0049], lines 1-3; Ichikawa) comprises the multiple electrically conductive plates or bars (23, 25, Fig. 2, 3; [0049], lines 1-3; Ichikawa) made of copper ([0055], lines 8-1; Ichikawa) or aluminum ([0055], lines 8-11; Ichikawa). 
Claims 1, 2, 4-5, 7-12, 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wells (U.S. 5367243), in view of Cook (U.S. 2002/0195995) and further in view of Ichikawa (U.S. 2016/0172652).

Regarding claim 1, Wells teaches a rechargeable jump starting device (110, Fig. 2) for charging a depleted or discharged vehicle battery (battery terminals of another vehicle connected to 36 coupled to 34 and 36 coupled to 35, Fig. 2), the rechargeable jump starting device, comprising: 
a rechargeable battery (110, Fig. 2) having a positive terminal (11+37’, Fig. 3) comprising a  positive terminal electrical conductor (37’ with the through hole terminal coupled to 11, Fig. 2) having a through hole (hole of terminal of cable 37’ coupled to positive terminal 11, Fig. 2)  and a negative terminal (12+37’, Fig. 3) comprising 
a positive battery cable (36+34, Fig. 2) having a positive battery clamp (36 coupled to 35 or 34, Fig. 2); a negative battery cable (36+35, Fig. 2) having a negative battery clamp (36 coupled to 34 or 35, Fig. 2);
an electrically conductive rigid frame (retractable 34+35 connected to 125+121 and 37’ via 40’; retractable 34+35, 37’ and 125+121, as a whole forms an electrically conductive rigid frame due to 34, 35, 37’, 125+121 are all electrically conductive, Fig. 2) comprising
a positive electrically conductive rigid frame (40’ coupled to 11 via 37’, Fig. 2 and 3) connecting the positive terminal (11, Fig. 2) of the rechargeable battery (110, Fig. 2) to the positive battery cable (36+34, Fig. 2) during charging of the depleted or discharged vehicle battery (battery terminals of another vehicle connected to 36 coupled to 34 and 36 coupled to 35, Fig. 2)  by the rechargeable jump starting device (110, Fig. 2) and a negative electrically conductive rigid frame (40’ coupled to 12 via 37’, Fig. 2 and 3) connecting the negative terminal (12, Fig. 2) of the rechargeable battery (110, Fig. 2) to the negative battery cable (36+35, Fig. 2) during charging of the depleted or discharged vehicle battery (battery terminals of another vehicle connected to 36 coupled to 34 and 36 coupled to 35, Fig. 2) by the rechargeable jump starting device (110, Fig. 2);
as a whole forms an electrically conductive rigid frame due to 34, 35, 37’, 125+121 are all electrically conductive, Fig. 2)  comprises multiple electrically conductive rigid frame members (40’ + 37’ + retractable 34 and 35 resided in 41’, Fig. 2) connected end-to-end (multiple electrically conductive frame members electrically connected together end to end for a closed circuit during jump starting) and one or more electrical components (flat connector ends at terminals 11 and 12 of 10’ connected to 37’ of 30’, Fig. 2) (125, 121, Fig. 2, 3) in circuit (circuit formed by connection of 12 and 11 of 10’ to another vehicle battery terminals via 36s, Fig. 2) with the rechargeable battery (110, Fig. 2)  and the positive (36 coupled to 35 or 34, Fig. 2) and negative battery clamps  (36 coupled to 34 or 35, Fig. 2) connected to the depleted or discharged vehicle battery (battery terminals of another vehicle connected to 36 coupled to 34 and 36 coupled to 35, Fig. 2) during charging of the depleted or discharged vehicle battery by the rechargeable jump starting device (110, Fig. 2);
wherein the positive terminal electrical conductor (37’ with the through hole terminal coupled to 11, Fig. 2) of the rechargeable battery is connected to the positive electrically conductive rigid frame (40’ coupled to 11 via 37’, Fig. 2 and 3); wherein the negative terminal electrical conductor (37’ with the through hole terminal coupled to 12, Fig. 2) of the rechargeable battery is connected to the negative electrically conductive rigid frame (40’ coupled to 12 via 37’, Fig. 2 and 3).

(wherein the negative terminal electrical conductor of the rechargeable battery is connected to the negative electrically conductive rigid frame) by another conductive bolt and nut installed through the through hole (of the negative terminal electrical conductor of the rechargeable battery) and the through hole of (the negative electrically conductive frame).
Cook teaches a rechargeable battery (12+74+76+16+36+80+82+84, Fig. 1) having a positive terminal (22, Fig. 1); a positive terminal electrical conductor (80+84, Fig. 1) having a through hole (hole of 84 coupled to 80, Fig. 1)  and a negative terminal (24, Fig. 1); a negative terminal  electrical conductor (82+84, Fig. 1) having a through hole (hole of 84 coupled to 82, Fig. 1),
the positive terminal electrical conductor (80+84, Fig. 1) of the rechargeable battery is connected to the positive electrically conductive rigid frame (52 of 14, Fig. 1) by a conductive bolt (86 coupled to 52 of 14, Fig. 1) and nut (92 coupled to 52 of 14, Fig. 1) installed through the through hole (hole of 84 coupled to 80 and 52, Fig. 1) of the positive terminal electrical conductor (80+84, Fig. 1) of the rechargeable battery and the through hole (hole 88 of 52, Fig. 1) of the positive electrically conductive frame (52 of 14, Fig. 1), and 

The combination does not explicitly teach wherein the multiple electrically conductive rigid frame members are electrically conductive plates or bars.
Ichikawa teaches in Fig. 2, 3, an electrically conductive plate or bar (25, 23; [0049], lines 1-3) connected to the positive terminal (31; [0050], lines 2-3) of the 
wherein the multiple electrically conductive rigid frame members (23, 25 of 11, 13; [0049] , lines 1-3) are electrically conductive plates or bars (23, 25; [0049] , lines 1-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the electrically conductive plates or bars of Ichikawa’s into Wells’, in view of Cook’s, in order to provide an interconnection means for cable 37’, 34 and 35 connecting to battery and/or associated circuits 125, 121 of Wells (abstract; in which a plurality of battery cells connected in series or parallel, [0005], last 4 line, via battery wiring module with manufacturing cost reduced [0015]; Ichikawa).
Regarding claim 2, Wells teaches the device according to claim 1, in view of Cook and further in view of Ichikawa, wherein the rechargeable battery (15, Fig. 1; abstract, lines 1-2; Ichikawa) comprises a first rechargeable battery (17, Fig. 1; Ichikawa) and a second rechargeable battery (17, Fig. 1; Ichikawa). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the rechargeable battery comprises a first rechargeable battery and a second rechargeable battery as taught by Ichikawa’ into Wells’s, in view of Cook’s, in 
Regarding claim 4, Wells teaches the device according to claim 1, in view of Cook and further in view of Ichikawa, wherein the electrically conductive rigid frame (retractable 34+35 connected to 125+121 and 37’ via 40’; retractable 34+35, 37’ and 125+121, as a whole forms an electrically conductive rigid frame due to 34, 35, 37’, 125+121 are all electrically conductive, Fig. 2)  configured to maintain the electrically conductive rigid frame structurally stable to prevent movement (30’ attached to 10’ in which 40’, 41’ are all secured, Fig. 2) or flexing of the electrically conductive rigid frame and to avoid electrical shorting (col. 4, lines 11-12, 15-16; insulated wires of cable 34, 35, 37’; col. 1, lines 21-22, safety practice) of the electrically conductive rigid frame with electrical components or parts of the rechargeable jump starting device (abstract).
Regarding claim 5, Wells teaches the device according to claim 1, in view of Cook and further in view of Ichikawa, wherein the electrically rigid conductive frame (30’ comprising 40’, 41’, retractable 34 and 35 resided in 41’; 34 and 35 are all highly electrically conductive, Fig. 2) encloses the rechargeable battery (110, Fig. 2) in at least one plane (top plane of 10’ and 30’ where 37’ extended and coupled to 10’ via 2 connectors coupled to 11 and 12 of 10’; also plane where 10’ contacts 30’, Fig. 2) extending through the rechargeable battery (10’ coupling to and facing 30’, Fig. 2).
Regarding claim 7, Wells teaches the device according to claim 1, in view of Cook and further in view of Ichikawa, wherein the electrically conductive rigid frame (retractable 34+35 connected to 125+121 and 37’ via 40’; retractable 34+35, 37’ and 125+121, as a electrically conductive positive rigid frame (40’ coupled to 11 via 37’, Fig. 2 and 3)  and a single piece (30’, Fig. 2) electrically conductive negative rigid frame (40’ coupled to 12 via 37’, Fig. 2 and 3) when assembled (30’ attached to 10’; 30’ housing of 40’, 41’, 42’, 120, Fig. 2).
Regarding claim 8, Wells teaches the device according to claim 1, in view of Cook and further in view of Ichikawa, wherein the electrically conductive rigid frame (retractable 34+35 connected to 125+121 and 37’ via 40’; retractable 34+35, 37’ and 125+121, as a whole forms an electrically conductive rigid frame due to 34, 35, 37’, 125+121 are all electrically conductive, Fig. 2) is highly electrically conductive (34, 35 and 37’ are all highly electrically conductive, Fig. 2).
Regarding claim 9, Wells teaches the device according to claim 8, in view of Cook and further in view of Ichikawa, wherein the electrically conductive rigid frame (23, 25 of 13, 11, Fig. 2, 3; [0049], lines 1-3; Ichikawa) is made of copper ([0055], lines 8-1; Ichikawa).
Regarding claim 10, Wells teaches the device according to claim 1, in view of Cook and further in view of Ichikawa, wherein the multiple electrically conductive rigid frame members (40’ + 37’ + retractable 34 and 35 resided in 41’, Fig. 2) comprise a flattened end (flat connector ends at 11, 12, and 40’ coupled to 37’, Fig. 2 and 3, where 37’ attached to battery terminal 11, 12 and where 37’ attached to 40’ and connected to retractable 34, 35) provided with a through hole (hole where 37’ attached to 40’ and connected to retractable 34, 35) for fastening using an electrically conductive fastener (to connect 11, 12 to 37’, Fig. 2). 
Regarding claim 11, Wells teaches the device according to claim 1, in view of Cook and further in view of Ichikawa, wherein the electrically conductive rigid frame (retractable 34+35 connected to 125+121 and 37’ via 40’; retractable 34+35, 37’ and 125+121, as a whole forms an electrically conductive rigid frame due to 34, 35, 37’, 125+121 are all electrically conductive, Fig. 2) comprises one or more electrical components (125, 121, Fig. 2, 3) (flat connector ends at terminals 11 and 12 of 10’ connected to 37’ of 30’, Fig. 2) connected to the electrically conductive rigid frame members (40’ + retractable 34 and 35 resided in 41’, Fig. 2 and 3).
Regarding claim 12, Wells teaches the device according to claim 11, in view of Cook and further in view of Ichikawa, wherein the electrically conductive rigid frame (retractable 34+35 connected to 125+121 and 37’ via 40’; retractable 34+35, 37’ and 125+121, as a whole forms an electrically conductive rigid frame due to 34, 35, 37’, 125+121 are all electrically conductive, Fig. 2) is rigidly connected to the one or more electrical components (flat connector ends at terminals 11 and 12 of 10’ connected to 37’ of 30’, Fig. 2) (125, 121, Fig. 2, 3).
Regarding claim 15, Wells teaches the device according to claim 1, in view of Cook and further in view of Ichikawa, wherein the rechargeable battery (110, Fig. 2)  is detachably connected to the electrically conductive rigid frame (retractable 34+35 connected to 125+121 and 37’ via 40’; retractable 34+35, 37’ and 125+121, as a whole forms an electrically conductive rigid frame due to 34, 35, 37’, 125+121 are all electrically conductive, Fig. 2).
Regarding claim 17, Wells teaches the device according to claim 1, in view of Cook and further in view of Ichikawa, wherein the multiple electrically conductive rigid frame members (40’ + 37’ + retractable 34 and 35 resided in 41’, Fig. 2) are each detachably connected to the electrically conductive rigid frame on at least one end (end of 37’ attached to battery terminals 11, 12 and where 37’ attached to 40’ and connected to retractable 34, 35, Fig. 2).
Regarding claim 18, Wells teaches the device according to claim 10, in view of Cook and further in view of Ichikawa, wherein the electrically conductive fastener (92, 86, Fig. 1) comprises an electrically conductive nut (92, Fig. 1) and an electrically conductive bolt (86, Fig. 1).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wells (U.S. 5367243), Cook (U.S. 2002/0195995) and Ichikawa (U.S. 2016/0172652), in view of Miller (U.S. 2017/0012448).
Regarding claim 3, Wells teaches the device according to claim 1, in view of Cook and further in view of Ichikawa. Wells does not explicitly teach wherein the rechargeable battery is at least one rechargeable Li-ion battery. 
Miller teach the battery is at least one rechargeable Li-ion battery (30, Fig. 5 [0052] [0053]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the rechargeable Li-ion battery as taught by Miller’s into Wells’ device, in view of Cook’s, in order to provide a .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wells (U.S. 5367243), Cook (U.S. 2002/0195995) and Ichikawa (U.S. 2016/0172652), as applied in claim 1 above, further in view of Kokot (U.S. 2016/0329731).
Regarding claim 6, Wells teaches the device according to claim 1, in view of Cook and further in view of Ichikawa, wherein the electrically conductive rigid frame  (retractable 34+35 connected to 125+121 and 37’ via 40’; retractable 34+35, 37’ and 125+121, as a whole forms an electrically conductive rigid frame due to 34, 35, 37’, 125+121 are all electrically conductive, Fig. 2) comprises a control switch (121 of 125 connected to 34 and 35, Fig. 2, 3) connected to the electrically conductive frame (30’ via retractable 34 and 35 resided in 41’, Fig. 2). 
Wells does not explicitly teach a control switch configured to be selectively switched between a 12V mode and a 24V mode of operation of the rechargeable jump starting device.
Kokot teaches a control switch (170, Fig. 3; [0029]) rigidly connected to the highly electrically conductive rigid frame (150, Fig. 3) and configured to be selectively switched between a 12V mode (12V, Fig. 3) and a 24V mode (24V, Fig. 3) of operation of the rechargeable jump starting device ([0019] [0016] [0005]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a control switch configured to be selectively switched between a 12V mode .
Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wells (U.S. 5367243), Cook (U.S. 2002/0195995) and Ichikawa (U.S. 2016/0172652), as applied above in claims 1 and 12, further in view of Roderick (U.S. 6623315).
Regarding claim 13, Wells teaches the device according to claim 12, in view of Cook, in view of Ichikawa, wherein the one or more electrical components (125, 121, Fig. 2, 3) comprise one or more of a control switch (121, Fig. 2, 3), a smart switch, reverse current diode array.
The combination does not explicitly teach a cam-lock connector. 
Roderick teaches a cam-lock connector (col. 5, lines 45-48; 10, Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cam-lock connector as taught by Roderick’ into Wells’ system, in view of Cook’s and further in view of Ichikawa’s, in order to provide the ability to quickly attach/detach the rechargeable battery’s connection.
Regarding claim 16, Wells teaches the device according to claim 1, in view of Cook, in view of Ichikawa, wherein the electrically conductive rigid frame (retractable 34+35 connected to 125+121 and 37’ via 40’; retractable 34+35, 37’ and 125+121, as a whole forms an electrically conductive rigid frame due to 34, 35, 37’, 125+121 are all electrically conductive, Fig. 2) comprises 

Wells does not teach a positive cam-lock connector and a negative cam-lock connector, the positive cam-lock connector and the negative cam-lock connector (configured to detachably connect the respective positive battery cable and negative battery cable to the rechargeable jump starting device). 
Roderick teaches a cam-lock connector (col. 5, lines 45-48; 10, Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cam-lock connector as taught by Roderick into Wells’ device, in view of Cook’s and further in view of Ichikawa’s, in order to provide the ability to quickly attach/detach the rechargeable battery’s connection.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wells (U.S. 5367243), Cook (U.S. 2002/0195995), and Ichikawa (U.S. 2016/0172652), as applied above in claim 2, and further in view of Kokot (U.S. 2016/0329731).
Regarding claim 19, Wells teaches the device according to claim 2, in view of Cook, further in view of Scott and further in view of Ichikawa. The combination does not teach further comprising the selectable control switch connected to the electrically conductive rigid frame to selectably connect one or both of the first rechargeable battery and the 
Kokot teaches a control switch (170, Fig. 3; [0029]) connected to the electrically conductive rigid frame (150, Fig. 3) and configured to be selectively switched between a 12V mode (12V, Fig. 3) and a 24V mode (24V, Fig. 3) of operation of the rechargeable jump starting device ([0019] [0016] [0005]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selectable control switch connected to the electrically conductive rigid frame to selectably connect one or both of the first rechargeable battery and the second rechargeable battery between the positive battery clamp and the negative battery clamp of Kokot’s into Wells’, in view of Cook’s, and further in view of Ichikawa’s, in order to quickly select between voltages required for particular situations.
Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Scott (U.S. 5083076), in view of Kokot (U.S. 2016/0329731) and further in view of Cook (U.S. 2002/0195995).
Regarding claim 20, Scott teaches a rechargeable jump starting device (1, Fig. 1), comprising: a first rechargeable battery (B1 charged by 15, Fig. 3) having a positive terminal electrical conductor (8’ and conductors coupled to B1+, Fig. 3) and a negative terminal electrical conductor (7’ and conductor coupled to B1-, Fig. 3); 

an electrically conductive rigid frame (cable assembly/harness to select and/or connect battery B1 and B2 positive and negative terminals to the reverse flow diode assembly D6+D7+D8; smart switch 15 and jump start cable 7, 8 with clamps 9 and 10, Fig. 3) connected (via 7’, 8’ coupled to B1, B2 and 13 or 14 via 12, Fig. 1-3) to the first rechargeable battery (B1 charged by 15, Fig. 3) and the second rechargeable battery (B2 charged by 15, Fig. 3), 
the electrically conductive rigid frame (cable assembly to select and/or connect battery B1 and B2 terminals to the reverse flow diode assembly D6+D7+D8; smart switch 15 and jump start cable 7, 8 with clamps 9 and 10, Fig. 3) comprising 
multiple electrically conductive rigid frame members (cable assembly for selection and connection of battery B1 and B2, connection of 32 and 33; connection of 7+9 and switch 15 with position A and B, etc. Fig. 3) connected together end-to-end (as shown, multiple electrically conductive frame members electrically connected together end to end for a closed circuit during jump starting) and  one or more electrical components (13, 14, 15, Fig. 1);
a positive battery cable (8, Fig. 1) having a positive battery clamp (10, Fig. 1), the positive battery cable (8, Fig. 1) connected or connectable to the electrically conductive frame; a negative battery cable (7, Fig. 1) having a negative battery clamp (9, Fig. 1), the or connectable to the electrically conductive rigid frame (cable assembly to select and/or connect battery B1 and B2 terminals to the reverse flow diode assembly D6+D7+D8; smart switch 15 and jump start cable 7, 8 with clamps 9 and 10, Fig. 3); and
a selectable control (12 inserted into either 13 or 14, Fig. 1) connected to the electrically conductive frame (cable assembly to select and/or connect battery B1 and B2 terminals to the reverse flow diode assembly D6+D7+D8; smart switch 15 and jump start cable 7, 8 with clamps 9 and 10, Fig. 3), the selectable control configured to selectably connect one  or both (12 inserted into 14, B1 and B2 connected in parallel to provide 12VDC; 12 inserted into 13, B1 and B2 connected in series to provide 24VDC, Fig. 1) of the first rechargeable battery (B1 charged by 15, Fig. 6; Scott) and the second rechargeable battery (B2 charged by 15, Fig. 6; Scott) between the positive battery cable (8, Fig. 1) and the negative battery cable (7, Fig. 1).
The combination does not teach a selectable control switch.
Kokot teaches a control switch (170, Fig. 3; [0029]) rigidly connected to the highly electrically conductive frame (150, Fig. 3) and configured to be selectively switched between a 12V mode (12V, Fig. 3) and a 24V mode (24V, Fig. 3) of operation of the rechargeable jump starting device ([0019] [0016] [0005]; rechargeable capacitors to start/charge dead battery of vehicle). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the control switch of Kokot’ into Scott’s, in order to quickly select  between voltages required  for particular situations.

Cook teaches a rechargeable battery (12+74+76+16+36+80+82+84, Fig. 1) having a positive terminal electrical conductor (80+84, Fig. 1) having a through hole (hole of 84 coupled to 80, Fig. 1) and negative terminal electrical conductor (82+84, Fig. 1) having a through hole (hole of 84 coupled to 82, Fig. 1),
wherein the positive terminal electrical conductor (80+84, Fig. 1) of the rechargeable battery is connected to the electrically conductive rigid frame (52 of 14, Fig. 1) by a conductive bolt (86 coupled to 52 of 14, Fig. 1) and nut (92 coupled to 52 of 14, Fig. 1) installed through the through hole (hole of 84 coupled to 80 and 52, Fig. 1) of the positive terminal electrical conductor (80+84, Fig. 1) of the rechargeable battery and the through hole (hole 88 of 52, Fig. 1) of the electrically conductive frame (52 of 14, Fig. 1), and 

Regarding claim 21, Scott teaches the device according to claim 20, in view of Kokot and further in view of Cook, wherein the electrically conductive rigid frame (cable assembly to select and/or connect battery B1 and B2 terminals to the reverse flow diode assembly D6+D7+D8; smart switch 15 and jump start cable 7, 8 with clamps 9 and 10, 
Regarding claim 22, Scott teaches the device according to claim 20, in view of Kokot and further in view of Cook, wherein the multiple electrically conductive rigid frame members (cable assembly for selection and connection of battery B1 and B2, connection of 32 and 33, connection of 7+9 and switch 15 with position A and B, etc. Fig. 3) each have at least one end (12 coupled to 13 or 14 to select 12V or 24V, Fig. 1) configured for connecting the multiple electrically conductive rigid frame members (cable assembly for selection and connection of battery B1 and B2, connection of 32 and 33, connection of 7+9 and switch 15 with position A and B, etc. Fig. 3) to another electrical components (13, 14 attached/detached to/from 12 to select 12V or 24V, Fig. 1) or part of the rechargeable jump starting device (1, Fig. 1).
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Scott (U.S. 5083076), Kokot (U.S. 2016/0329731) and Cook (U.S. 2002/0195995), as applied above in claim 20, and further in view of Roderick (U.S. 6623315).
Regarding claim 23, Scott teaches the device according to claim 20, in view of Kokot and further in view of Cook. Scott does not explicitly teach further comprising a positive 
	Kokot teaches a positive connector (118, Fig. 1) connected to the electrically conductive rigid frame (frame of 110, Fig. 1) and a negative connector (118, Fig. 1) connected to the electrically conductive rigid frame (frame 110, Fig. 1) to detachably connect ([0020]) the positive battery cable (10, Fig. 1) and negative battery cable (10, Fig. 1) to the rechargeable jump starting device (100, Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a positive connector connected to the electrically conductive rigid frame and a negative connector connected to the electrically conductive rigid frame to detachably connect the positive battery cable and negative battery cable to the rechargeable jump starting device of Kokot’s into Scott’s, in view of Cook’s, in order to provide a means for connection of cable assembly.
The combination does not explicitly teach a cam-lock connector. 
Roderick teaches a cam-lock connector (col. 5, lines 45-48; 10, Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cam-lock connector of Roderick’ into Scott’s, in view of Kokot’s and further in view of Cook’s, in order to quickly attach/detach the rechargeable battery’s connection.
Regarding claim 24, Scott teaches the device according to claim 20, in view of Kokot and further in view of Cook, wherein the one or more electrical components comprise one or more of a control switch (15, Fig. 1 and 2), a smart switch, a reverse current diode array (D6, D7, D8 Fig. 3, current flow control with reverse polarity indicators 17 and 18 of 12V and 24V respectively, Fig. 2 and 3).
The combination does not explicitly teach a cam-lock connector. 
Roderick teaches a cam-lock connector (col. 5, lines 45-48; 10, Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cam-lock connector of Roderick’ into Scott’s, in view of Kokot’s and further in view of Cook’s, in order to quickly attach/detach the rechargeable battery’s connection.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Scott (U.S. 5083076) and Ichikawa (U.S. 2016/0172652), as applied above in claim 25, in view of Roderick (U.S. 6623315)
Regarding claim 26, Scott teaches the device according to claim 25, in view of Ichikawa, wherein the electrically conductive frame further comprises …
Scott does not explicitly teach a cam-lock connector; wherein the positive cam-lock is configured to detachably connect the positive battery cable to the positive cam-lock; and wherein the negative cam-lock is configured to detachably connect the negative battery cable to the negative cam-lock

The combination of Scott and Roderick further teaches a third electrically conductive rigid frame member (cable assembly to connect Scott’s reverse flow diode assembly to Roderick’s cam-lock corresponding to Scott’s battery B1, B2 positive terminal) electrically connecting the reverse flow diode assembly (D6, D7, D8 Fig. 3, current flow control with reverse polarity indicators 17 and 18 of 12V and 24V respectively, Fig. 2 and 3) to a positive cam-lock (12, Fig. 1; Roderick corresponding to Scott’s battery B1, B2 positive terminal) and a fourth electrically rigid frame member (cable assembly to connect Scott’s reverse flow diode assembly to Roderick’s cam-lock corresponding to Scott’s battery B1, B2 negative terminal) electrically connecting the smart switch (switch 15 with position A and B; 15 control solenoid relay S2, Fig. 3) to a negative cam-lock (12, Fig. 1; Roderick corresponding to Scott’s battery B1, B2 negative terminal),
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Scott (U.S. 5083076) and Ichikawa (U.S. 2016/0172652), as applied above in claim 25, in view of Kokot (U.S. 2016/0329731).
Regarding claim 28, Scott teaches the device according to claim 25, in view of Ichikawa, wherein the rechargeable battery comprises two 12V batteries (each of B1 and B2 is 12V battery; 12 inserted into 14, B1 and B2 connected in parallel to provide 12VDC; 12 inserted into 13, B1 and B2 connected in series to provide 24VDC, Fig. 1), and wherein the electrically conductive rigid frame further comprises a connector (12 inserted into 14, B1 and B2 connected in parallel to provide 12VDC; 12 inserted into 13, B1 and B2 connected in series to provide 24VDC, Fig. 1) configured to be selectively switched between a 12V mode and a 24V mode of operation of the rechargeable jump starting device (1, Fig. 1)
Scott does not teach (wherein the electrically conductive frame further comprises) a control switch (configured to be selectively switched between a 12V mode and a 24V mode of operation of the rechargeable jump starting device).
Kokot teaches a control switch (170, Fig. 3; [0029]) rigidly connected to the highly electrically conductive frame (150, Fig. 3) and configured to be selectively switched between a 12V mode (12V, Fig. 3) and a 24V mode (24V, Fig. 3) of operation of the rechargeable jump starting device ([0019] [0016] [0005]; rechargeable capacitors to start/charge dead battery of vehicle). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the control switch of Kokot’ into Scott’s, in view of Ichikawa’s, in order to quickly select  between voltages required  for particular situations.
Conclusion
The prior arts, made of record and not relied upon, are considered pertinent to applicant's disclosure: U.S. 2013/0119525, U.S. 8172603, U.S. 5111130, U.S. 2009/0230783, U.S. 5077513, U.S. 2015/0091392, U.S. 20160240834, U.S. 2017/0110766, U.S. 2016/0181587, U.S. 2010/0301800, U.S. 2008/0150473, U.S. 4902955, U.S. 2012/0091944, U.S. 6130519, U.S. 5793185, U.S. 2015/0349553, U.S. 5277629 and U.S. 5823831. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571)270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/DUNG V BUI/Examiner, Art Unit 2859                    

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        July 27, 2021